DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
Claims 1-19 are pending, claims 1 and 10 are amended, claims 17-19 are new, and claim 16 is withdrawn.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-7, 12-15, and 17-18 are rejected under 35 U.S.C. 103 over Koncz (US 2016/0207266) hereinafter KON in view of Kray et al (US 2016/0201478) hereinafter KRAY
	As for claim 1 KON teaches a method of manufacturing a composite component comprising a main body and an integral flange [refer to modified Fig. 5 below], this method comprises:

    PNG
    media_image1.png
    650
    542
    media_image1.png
    Greyscale

	Applying fibre-reinforcement material (the composite is understood to have fibers) [0005-6] on a tool with a main body portion (plate) [Fig. 3-7 #306; 0063] with a flange-forming portion (base) [Fig. 3-7 #302; 0063] to provide a pre-form (the combination of plies and sheets) [Fig. 3 #308 and 312; 0063],
	A body region and a longitudinally adjacent flange region contiguous with the body region, the body region corresponding to the main body of the component and the flange region corresponding to the integral flange of the component [refer to modified figure 5 above];

	Wherein a trailing ply of the pre-form extends longitudinally between the longitudinal end closest to the flange region and an inner ply end located in the flange region or partway into the body region (there are multiple possible trailing plies) [Fig. 3-7 #316, 318, 322, and 326; 0064-66], 
	Causing relative movement between the flange-forming portion and the main body portion so that the flange region of the pre-form deforms to form the integral flange of the component [Fig. 3-7; 0068-71]; 
	Wherein the relative movement between the flange-forming portion and the main body portion causes sliding movement between the trailing ply and the flange-forming portion and translation movement of the trailing ply within the pre-form during forming, thereby causing a tension force in at least the flange region of the pre-form of during forming of the integral flange (as the plies slide) [Fig. 3-7; 0068; 0072].

KON does not teach the trailing ply comprising a layer of fibre reinforcement tape;
KRAY teaches that a preference of plies for composite materials is that they are formed of a fibre-reinforcement tape [0032]. This is understood to contribute to the composite materials’ light weight and stiffness [0032].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a tape for the ply of the composite of KON as taught by KRAY as this would have allowed for a resultant stiff and light weight composite. prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 2, KON/KRAY teaches claim 1 and that the fibre-reinforcement material is applied so that the trailing ply has an orientation aligned with the longitudinal direction (as the ply is a tape it is understood that it has an orientation aligned with a longitudinal direction) [see claim 1]. 

As for claim 5, KON/KRAY teaches claim 1 and wherein the flange region comprises a plurality of plies of fibre-reinforcement material arranged in ply layers, a base ply layer of which is the closest of the plurality to the tool, and wherein the fibre-reinforcement material is applied so that the trailing ply at least partly forms the base ply layer [see modified Fig. 5 above].

As for claim 6, KON/KRAY teaches claim 1 and the flange region comprises a plurality of plies of fibre-reinforcement material arrange din ply layers and wherein the fibre-reinforcement material is applied so that the trailing ply at least partly forms an intermediate ply layer of the flange region or an outermost ply layer of the flange region which is farthest form the tool (as the trailing ply can also be #316 or 318) [see modified figure 5 above].



    PNG
    media_image2.png
    642
    564
    media_image2.png
    Greyscale


As for claim 12, KON/KRAY teaches claim 1 and that the composite component further has a second integral flange, such that the integral flange and the second integral flange are located at opposing longitudinal ends of the component, the tool further having a secondary 

As for claim 13, KON/KRAY teaches claim 1 and wherein the or each flange-forming portion of the tool has a lay-up surface that is continuous with a lay-up surface of the main body portion of the tool in a lay-up configuration of the tool (which is understood to correspond to the neutral positon) [Fig. 3], and a side-surface (the side of the base) which extends between the lay-up surfaces of the flange-forming portion and the main body portion of the tool in a forming configuration of the tool [Fig. 5 #301].

As for claim 14, KON/KRAY teaches claim 1 and wherein the direction of relative movement of the flange-forming portion and the main body portion of the tool is parallel to the extent of the integral flange (as the movement is substantially vertical as is the height extent of the integral flange) [Fig. 3-5].

As for claim 15, KON/KRAY teaches claim 1 and the composite component is an annular or a partially annular component, wherein the main body portion and the flange-forming portion of the tool are configured for relative radial movement, and wherein the integral flange is radial (the integral flange has a radius imparted by the tool as the tool has a radius therefore is radial and the movement can be rotational) [0037; 0072]. 

As for claim 17, KON/KRAY teaches claim 1 and the Examiner notes that in KON, there are multiple possible trailing plies [see claim 1], one of which is the bottom most trailing ply which is placed underneath the body ply [Fig. 3-7 #328]. Therefore it is understood that this trailing ply is placed first.	

As for claim 18, KON/KRAY teaches claim 1 and that the flange-forming portion of the tool contacts the trailing ply at the longitudinal end closes to the flange region [refer to modified Figure 5 above].


Claims 2-4 are rejected under 35 U.S.C. 103 over Koncz (US 2016/0207266) hereinafter KON in view of Kray et al (US 2016/0201478) hereinafter KRAY as applied to claim 1 and in further view of Letterman (US 4,622,091) hereinafter LETTER.

As for claims 2-4, KON/KRAY teaches claim 1 but does not teach that the fibre-reinforcement material is applied so that the trailing ply has an orientation perpendicular to a boundary between the body region and the flange region of the pre-form as required by claim 3 nor does it teach wherein the fibre-reinforcement material is applied so that the trailing ply has an orientation perpendicular to a boundary between the main body portion and the flange-forming portion of the tool as required by claim 4. In addition it is understood that the tape is applied in a substantially longitudinal direction, but should the Applicant disagree:

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the fibre-reinforcement material so that the trailing ply is longitudinal and has an orientation perpendicular to a boundary between the body region and the flange region of the pre-form as well as an orientation perpendicular to a boundary between the main body portion and the flange forming portion of the tool as this would have been a manner of optimizing the desired directional strength as taught by LETTER [see e.g. MPEP 2144.05(II)]. 

Claim 14 is rejected under 35 U.S.C. 103 over Koncz (US 2016/0207266) hereinafter KON in view of Kray et al (US 2016/0201478) hereinafter KRAY as applied to claim 1 and in further view of Moram et al (US 2018/0154594) hereinafter MOR (already of record).
It is the Examiner’s understanding the KON/KRAY teach claim 14 by having the annular tool and flange, should the Applicant disagree:
KON further teaches the production of various aircraft structures in particular structures related to the wings and bodies [0040].
MOR teaches a method of forming a composite with a flange based on a lay-up process [Abstract]. In this process, the tool is annular/partially annular [0044] and the integral flange is radial [0001; 0020]. This allows for the production of an element of an aircraft related to the wind such as a nacelle [0040-43].


Claims 8-10 and 19 are rejected under 35 U.S.C. 103 over Koncz (US 2016/0207266) hereinafter KON in view of Kray et al (US 2016/0201478) hereinafter KRAY as applied to claim 1 and in further view of Masini (US 2015/0047151) hereinafter MAS (already of record) and Fournier et al (US 2002/0006333) hereinafter FOUR (already of record).

As for claims 8 and 9, KON/KRAY teaches claim 7 and KON further teaches its use in a an aircraft in particular in support structures, wings, and the body [0042] but KON/KRAY does not teach the thickness of the preform reducing beyond the outer end of the flange region nor that the ply extends at least 20 mm beyond the outer edge of the flange region..

MAS teaches a method for producing a composite of multiple plies to make composite panels (a stack of prepreg layers) [Fig. 4; 0029] and employs trailing plies (first and second flexible sheets) where one of the trailing plies (the second flexible sheet) [Fig. 2 #7] has a length past the pile (understood to correspond to d1+w3 which would be 1 to 15 mm + 3 to 30 mm which results in a range of 4 to 45 mm) [0023; 0026; Fig. 2 #7a] to produce a hinge in the composite. The Examiner understands that by extending past the overall ply that it substantially extends past the flange. 


FOUR teaches that a hinge may be an important feature of an aircraft structural hinge in a wing as the hinge would allow for the fuselage to connect to an aircraft (via a pylon) [Fig. 6-7 #34; 0046]. FOUR further teaches that at least two of the hinges (each black dot is understood to correspond to a hinge position) [Fig. 5 #36a; 0046] would occur at the points corresponding to the flanged portions (at the edges of the unitary after body) [0037; Fig. 5 #25(a-b)]. FOUR further teaches that connecting the containment case equivalents (after body halves) in a hinged manner that allows for opening and closing of the containment case would allow for easier access to the hot parts of the aero engine [0030].

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have added the trailing plies of MAS to the pile of KON/KRAY in order to allow for the production of a hinge that can be used to connect the aircraft body structures of KON/KRAY to other aircraft elements as taught by FOUR in a manner to allow for easier access to components such as an aero engine. One of ordinary skill in the art would readily recognize that ease of access to an engine of a vehicle such an airplane would allow for the advantage of easier repairs to the engine.

As this combination would result in a trailing ply past the plie stack for the express purpose of forming a hinge, one of ordinary skill in the art would have readily recognized that this trailing ply would extend past the flange by the requisite amount and as a single ply prima facie obvious [see e.g. MPEP 2144.05(I)]


As for claim 10 KON/KRAY teaches claim 7 and that there would be two trailing plies [see the rejection of claim 12] and KON/KRAY/MAS/FOUR teach the trailing plies extending beyond the outer end of the flange region.

As for claim 19 KON/KRAY teach claim 1 and KON/KRAY/MAS/FOUR as applied to claim 8, teaches that the trailing ply extends longitudinally outward beyond longitudinal ends of all plies of the pre-form [see claim 8].

Claim 11 is rejected under 35 U.S.C. 103 over Koncz (US 2016/0207266) hereinafter KON in view of Kray et al (US 2016/0201478) hereinafter KRAY as applied to claim 1 and in further view of Masini (US 2015/0047151) hereinafter MAS (already of record) and Fournier et al (US 2002/0006333) hereinafter FOUR (already of record) and Moram et al (US 2018/0154594) hereinafter MOR (already of record).

As for claim 11, KON/KRAY teaches claim 7 and KON/KRAY/MAS/FOUR teach the trailing ply which extends beyond, but does not teach wherein the method further comprises removing composite material corresponding to the or each trailing ply beyond the edge of the flange. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have removed trailing ply beyond the edge of the flange as a means of achieving the desired dimensions of the flange. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V./             Examiner, Art Unit 1748            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712